


Exhibit 10.1

Auxillium Alaska, Inc.

6021 Yonge Street- Suite 1011

Toronto, Ontario, Canada M2M 3W2




August 29, 2011




James Fitzsimons

Union Energy (Alaska), LLC

1065 Dobbs Ferry Road

White Plains, New York 10607




Re: Offer and Agreement to Purchase Oil & Gas Assets

Competitive Oil and Gas Lease Number ADL 391326, dated September 1, 2008 and
Competitive Oil and Gas Lease Number ADL 391327, dated September 1, 2008 (the
"Leases") and East Kurupa Gas Field Prospect (the "Prospect")




Mr. Fitzsimons:




Auxillium Alaska, Inc. hereinafter referred to as "Auxillium" agrees to buy and
Union Energy (Alaska), LLC, hereinafter referred to as "Union" agrees to sell
100% of Union's right, title and interest in the Leases noted on the attached
Exhibit 1, all of which are referred to as "Properties".




Auxillium offers to pay Union its costs to date of US $95,295 within 90 days of
the date hereof and to pay the payments to the State of Alaska Department of
Natural Resources aggregating $24,000 on or before their due date of September
1, 2011.  Union will deliver to Auxillium an 81.25% Net Revenue Interest in the
Leases noted on the attached Exhibit 1.




Union will receive a 6.25% overriding royalty interest on additional oil and gas
leasehold acquired or purchased by Auxillium within the Prospect Area of Mutual
Interest ("AMI").  Auxillium and Union will be subject to the AMI relating to
the Properties, noted on the attached Exhibit 2.




Union shall assign 100% of all its right, title and interest in the Properties
at closing.  Closing date will be on or before August 29, 2011.  Funds will be
wired from Auxillium to Union within 90 days of closing or the Leases shall
revert to Union and any expenses paid by Auxilium shall be forfeited.




Auxillium Alaska, Inc.

        




By: /s/ Warmond Fang

      Warmond Fang, President




This Offer letter and Agreement to Purchase Oil & Gas Assets is accepted and
acknowledged this 29th day of August, 2011.




Union Energy (Alaska), LLC

     




By: /s/ James Fitzsimons

      James Fitzsimons, Managing Member





--------------------------------------------------------------------------------

EXHIBIT 1




Leases




Competitive Oil and Gas Lease Number ADL 391326, dated September 1, 2008
covering land described as follows:




Tract 0922

T. 6S., R. 6W., Umiat Meridian, Alaska.

Section 20, Unsurveyed, All, 640.00 acres;

Section 21, Unsurveyed, All, 640.00 acres;

Section 28, Unsurveyed, All, 640.00 acres;

Section 29, Unsurveyed, All, 640.00 acres;

Section 32, Unsurveyed, All, 640.00 acres;

Section 33, Unsurveyed, All, 640.00 acres;

containing approximately 3,840.00 acres, more or less







Competitive Oil and Gas Lease Number ADL 391327, dated September 1, 2008
covering land described as follows:




Tract 0923

T. 6S., R. 6W., Umiat Meridian, Alaska.

Section 22, Unsurveyed, All, 640.00 acres;

Section 23, Unsurveyed, All, 640.00 acres;

Section 24, Unsurveyed, All, 640.00 acres;

Section 25, Unsurveyed, All, 640.00 acres;

Section 26, Unsurveyed, All, 640.00 acres;

Section 27, Unsurveyed, All, 640.00 acres;

Section 34, Unsurveyed, All, 640.00 acres;

Section 35, Unsurveyed, All, 640.00 acres;

Section 36, Unsurveyed, All, 640.00 acres;

containing approximately 5,760.00 acres, more or less




Together comprising 9,600 acres more or less.





--------------------------------------------------------------------------------

EXHIBIT 2




Area of Mutual Interest







Sections 19 to 36 inclusive, Township 6 South, Range 6 West, Umiat Meridian
Alaska

Sections 22 to 27 inclusive, Sections 34 to 36 inclusive, Township 6 South,
Range 7 West, Umiat Meridian Alaska

Sections 1 to 36 inclusive, Township 7 South, Range 6 West, Umiat Meridian
Alaska

Sections 1 to 3 inclusive, Sections 10 to 15 inclusive, Sections 22 to 27
inclusive, Sections 34 to 36 inclusive, Township 7 South, Range 7 West, Umiat
Meridian Alaska












